Action to recover damages for personal injuries and injuries to plaintiff’s motorcycle received in a collision with defendant’s automobile. The plaintiff has a verdict, which defendant moves to set aside.
As is usual in such cases, the plaintiff holds to one theory as to the manner in which the collision happened; the defendant, another. Each disclaims negligence on his own part, and imputes it to the other.
Just before the collision the defendant’s automobile was stationary on the driver’s left hand side of the road, ther'e about twenty four feet wide between the car tracks on the westerly side thereof and the sidewalk on the easterly side; the automobile was westerly of the car tracks. The defendant started his automobile diagonally across the car tracks and road towards his right hand side in front of the approaching motorcycle of the plaintiff.
As between the parties, the failure of the one or the other to measure up to the standard of due care in his conduct, under the circumstances, and the credibility of the witnesses as well, were peculiarly questions .for the jury; and upon a careful examination of the evidence the court cannot say that the verdict was manifestly wrong. Motion overruled.